Honorable Preston Pool             Opinion NO. C- 463
County Attorney
Garsa County                       Re: Whether the Commissioners
Post, Texas                            Court of Garza County may
                                       closk the doors and cease
                                       operating Garza Memorial
                                       Hospital and related ques-
pear Mr. Pool:                         tlons.
         Your letter of June 16, 1965, requests ah opinion of
this office as to the following questions:
          j'(1) May~the Commlasioner'sCourt of Garsa
     County close the doors and cease operating Garsa
     Memorial Hospital? Does it make any difference
     if this is with or without the consent of the
     Board of Managers?
          "(2) Does Garza County have authority to
     lease Its Count Hospital organized in accordance
     with (Article) t478 by virtue of Art. 4494h?
          "(3) Does Garza County have the power to.
     ,sellor lease its oounty hospital under Article
     4494j?”

          It IS an establishedrule that the Commlssloner's
Court Is a caurt of limited jurisdictionand has only such powers
as 'areconferred upon It by statute and the Constitutionby ex-
press terms or by necessary Implication. Chlldress County v.
State, 127 Tex. 343, 92 S.W.2d 1011 (1936);,UonRosefibeFg
Love't7t,
        173 S.W. 508 (Tex.Clv.App.1915, error ref
-280      S.W. 289 (Tex.iXv.App.1925). No atatutoPy *'; ==e
                                                        or cons l-
-onal    provisions may be found which confer either expressly
or by implication; power upon the Commissioner'sCourt to close
the doors or cease o eration of a hospital establishedunder pro-
visions of Article 4t78, Vernon's Civil Statutes,   with the ex-
ceptions of lease or sale of said hospital. Article    4478 provides
in part:


                          -2203-
.   .

        Hon. Preston Pool, page 2 (C-463)


                       .At Intervals of not less than twelve
             months; ten percent of the qualifiedproperty
             tax paying voters of a county may petition such
             court to provide for the establishingor enlarging
             of a county hospital, in which event said court
             within the time designated in such petition shall
             submit to such voters at a special or regular
             election the propositionof issuing bonds in such
             aggregate amount as may be designated In said
             oetltlon for the establishingor enlarging of
             such hospital. Whenever any-such proposition
             shall receive a majority of the votes of the
             qualified property,taxpayers voting at such
             election, said commissionerscourt shall es-
             tablish and maintain such hospital. . . ."
             (Emphasis added).
                   Article 4478 by mandatory language, requires the
        CommissionersCourt to maintain an establishedCounty hospital
        through designated powers granted within Article 447’8. No pro-
        vision may be found in the statutes or Constitutionwhich allows
        the CommissionersCourt to.dlscontlnuemaintenance of a hos $1
        establishedpursuant to a special election within Article &
        with the exception of lease or sale of said hospital. Neither'
        may the Board of Managers cease such operationas Article 4480
        grants said Board power to make rules and regulations for carry-
        .lng out the purposes of the hospital with no spedlfic power to
        cease operations.
                  According to the last preceding Federal Census, the
        population of Garza County was 6,573.  The CommissionersCourt
        of Garsa'County has authority to lease ItsCounty Hospital under
        provisions of Article'4@4h, Vernon's CivilzStatutes,which pro-
        vides as follows:
                  'Any county in this State having a population
             of not less than five thousand (5,000) and not
             more than ten thousand, three hundred and ninety
             (10,390) Inhabitants according to the last pre-
             ceding Federal Census, shall have authority.to
             lease any county hospital belonging to said county
             to be operated by the lessee of same under such
             terms and conditions as may be satisfactoryto
             the CommissionersCourt of said county and the
             lessee. The action of the CommlsslonersCourt
             in leasing such hospital shall be evidenced.by
             order of the~.CommisslonersCourt, which order
             shall be recorded In the minutes of said Court."


                                   -2204-
IIon.Preston Pool, page 3 (C- 463)


          In 1964 Garza County had an assessed valuation for
State and ad valorem tax purposes of $14,984,753.  The Commis-
sioners Court of Garza County has the authority to sell its
county hospital under provisions of Article @Q&j, Vernon's
Civil Statutes, whkch provides as follows:
          "Any county in this State havingan assessed
    valuation of property for State and ad valorcm
    tax,purposes of less than Twenty Million Dollars
     ($20,000,00)and having a county hospital belong-
    ing to said county and operated by such county, may,
    and such county is hereby authorizedto sell or
    lease such hospital, provided the Commissioners
    Court of such county shall find and determine by
    an order entered in the minutes of such Court that
    It Is to the best interests of such county to sell
    or lease said county hospital. The proposed sale
    or lease shall not be considered by such Commls-
    stoners Court unlestiand until said proposed sale
    or lease shall be approved by a majority vote In
    an election to be held in such county for the pur-
    pose of determining the will of property taxpaying
    voters living in the county, in reference to such
    subject. Such election shall be ordered by the
    CommissionersCourt of any such county upon pe-
    tition of not less than ten per cent (lo,%)of
    such voters and shall be otherwise held under
    ,andgoverned by the election provisions~of
    Article 4478, Revised Civil Statute@,.,1925,of
    the State of Texas."
          It.ls our opinion that the CommissionersCourt may
lease the -countyhospital under provisions of Artlcle.4494h.
Said court inaylease .or sell the county.hospStalwithin the
provisions of Article #$+j, Vernon's Civil Statutes.
                     SUMMARY
         Th6 CommissionersCourt of Garza County does
    not have'power to cease operations of the Garza
    County Hospital establishedunder Article 4478,
    Vernon's Civil Statutes. The CommissionersCourt
    of Garza County has authority to lease its County
    Hospital in accordance with.Artlcle &&g&h and to
    sell or lease its hospital in accordance with
    Article 4494j, Vernon's Civil Statutes.



                           -2205-
Ron. Preston Pool, page 4 (C-463)


                             Very truly yours,
                             WAGGONRRCARR
                             Attorney General


                             By:
                                Gordon Houser
                                Assistant
GH:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
R6y Johnson
John Reeves
Gordon Cass
Paul Phy
APPR+DBFORTiTtA~=         GENERAL
BY:   . .




                                                 :.




                           -2206